t c memo united_states tax_court marc a clampitt petitioner v commissioner of internal revenue respondent docket no 1555-06l filed date marc a clampitt pro_se daniel n price for respondent memorandum opinion wells judge this matter is before the court on respondent’s motion for summary_judgment pursuant to rule and to impose a penalty pursuant to sec_6673 the issue we must decide is whether respondent’s appeals_office abused its discretion in determining to proceed with collection of petitioner’s tax_liability for taxable_year after considering respondent’s motion and petitioner’s response we conclude that there remain no issues of material fact that require trial or hearing for the reasons stated below we shall grant respondent’s motion for summary_judgment and to impose a penalty pursuant to sec_6673 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended background at the time of filing the petition in the instant case petitioner resided in pflugerville texas during petitioner worked as a self-employed real_estate agent but did not timely file a federal_income_tax return for that year or pay any_tax revenue_agent lynn smalls ms smalls contacted petitioner during the course of examining his taxable_year petitioner hired a return preparer to complete his tax_return and submitted to ms smalls on date a return showing a dollar_figure tax petitioner did not remit any payment with his return and had no withholding credits ms smalls accepted 1respondent also filed a motion to permit levy pursuant to sec_6330 we do not need to address that motion because we conclude for reasons stated below that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion and therefore shall grant respondent’s motion for summary_judgment petitioner’s return as filed and made the appropriate assessments of tax additions to tax and interest on or about date petitioner filed a purported amended tax_return for on which he claimed that his self- employment income reported on schedule c profit or loss from business was not taxable and he reported no tax_liability ms smalls informed petitioner that his purported amended_return provided no basis for changing his original return submitted on date petitioner supported his purported amended_return citing numerous typical frivolous tax_protester type arguments on date respondent sent petitioner a final notice_of_intent_to_levy and your right to a hearing advising petitioner that respondent intended to collect by levy petitioner’s unpaid tax_liability for in a letter dated date petitioner requested a sec_6330 hearing with respondent’s appeals_office raising numerous frivolous tax_protester type arguments in letters dated september and date petitioner again raised his frivolous tax_protester arguments and attached copies of his frivolous amended_return claiming he did not owe tax for petitioner’s sec_6330 hearing was assigned to settlement officer robert bethea mr bethea in a letter dated date mr bethea warned petitioner that his claims were frivolous and directed petitioner to a publication entitled the truth about frivolous tax arguments available on the internal revenue service’s web site petitioner quickly responded to mr bethea and in a letter dated date raised his frivolous tax_protester arguments and attached his frivolous amended_return claiming he did not owe taxes for petitioner also informed mr bethea in this letter i have responded to you with this letter so a telephone conference is not necessary mr bethea considered the documents petitioner sent during the sec_6330 administrative process concluded that petitioner’s contentions were frivolous and that petitioner did not offer any collection alternatives and on date sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy to collect petitioner’s tax_liabilities petitioner timely petitioned this court on date respondent filed the instant motion for summary_judgment and to impose a penalty pursuant to sec_6673 on date petitioner filed a response discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts that show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6330 provides that no levy may be made on any property or right to property of a taxpayer unless the secretary first notifies him in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the taxpayer may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the taxpayer may challenge the existence or amount of the underlying tax however only if he did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 a taxpayer may challenge a self-assessed liability reported on his return where he has not had the opportunity to dispute the liability 122_tc_1 however sec_6330 only allows the taxpayer to raise any relevant issue relating to the unpaid tax or the proposed levy not any issue frivolous challenges to the underlying liability are not relevant issues hathaway v commissioner tcmemo_2004_15 in the instant case the record indicates that the only issues petitioner raised throughout the sec_6330 administrative process in his petition to this court and in his response to respondent’s motions for summary_judgment were frivolous tax_protester type arguments we do not address petitioner’s frivolous arguments with somber reasoning and copious citations of precedent as to do so might suggest that these arguments possess some degree of colorable merit see 737_f2d_1417 5th cir petitioner had the opportunity to challenge the correctness of his tax_liability for but instead chose not to do so therefore petitioner’s underlying tax_liability for was not properly in issue accordingly we hold that no genuine issue of material fact exists requiring trial and that respondent is entitled to summary_judgment respondent’s determination to proceed with the proposed levy to collect petitioner’s tax_liability for was not an abuse_of_discretion sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless c or the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved that the court impose a penalty in the instant case the record indicates that petitioner received several warnings that this court could impose a penalty if he persisted in raising his frivolous tax_protester arguments despite being warned petitioner raised his frivolous arguments throughout the sec_6330 administrative process in his petition to this court and in his response to respondent’s motion accordingly we shall impose a dollar_figure penalty on petitioner pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered
